Per Curiam:
The plaintiff having stipulated that sworn copies of the books and papers required to be produced by the order appealed from may be used instead of the originals upon the examination, said order is modified by providing that the original order for examination be further modified by adding to the paragraph thereof requiring the production of such original books and papers the following: “ or that the defendant may produce sworn copies of such parts of such books and papers as show the number of pairs of gloves known as ‘ seconds ’ manufactured by the defendant within the times specified in the complaint;” and as so modified affirmed, without costs. The date for the examination to proceed to be fixed in the order. Present — Clarke, P.' J., Dowling, Smith, Page and Greenbaum, JJ. Order modified as directed in opinion and as so modified affirmed, without costs. Date for examination to proceed to be fixed in the order. Settle order on notice.